Proceedings under article 78 of the Civil Practice Act to review a determination made by the State Tax Commission which held that an instrument in the form of a full covenant deed, dated September 23, 1926, and executed by Bertha Kosoff to petitioner, Benjamin Goldberg, was subject to a mortgage recording tax imposed by article 11 of the Tax Law as a mortgage securing an indefinite amount within the meaning of section 256 of the Tax Law. At the time of the delivery of the deed, petitioner held mort-' gages upon the property conveyed to the extent of $9,300. No new or other consideration passed at that time. The settlement of an action by Bertha Kosoff against petitioner about fourteen years later and the payment of $1,000 did not, under the circumstances, furnish any new consideration which would justify the imposition of any additional recording tax. Determination and order of the State Tax Commission annulled, with $50 costs and disbursements. All concur.